Citation Nr: 0844035	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-04 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Evaluation of residuals of left tibial stress fracture 
with scar from excision of a bony mass, rated as 10 percent 
disabling prior to January 16, 2001.

3.  Evaluation of residuals of left tibial stress fracture 
with scar from excision of a bony mass, rated as 20 percent 
disabling from May 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from August 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board observes that the veteran submitted a claim of 
entitlement to service connection in September 1979, and that 
such claim was not adjudicated.  As such, the RO assigned an 
effective date for the veteran's service-connected 
disabilities as August 22, 1979, the day after the veteran's 
discharge from service.  

The Board also notes that there is some confusion regarding 
the specific knee for which the veteran seeks disability 
benefits.  The RO, in a January 2005 rating decision, denied 
service connection for a right knee disability, and the 
veteran thereafter submitted a notice of disagreement.  
However, he stated that he sought benefits for his left knee 
and not his right.  The statement of the case issued by the 
RO in December 2005 included the issue of service connection 
for a right knee disability.  In his subsequent substantive 
appeal, the veteran included the issue of right knee 
disability.  


FINDINGS OF FACT

1.  A right knee disability was not manifest in service and 
arthritis was not manifest within one year of discharge; 
there is no evidence of a current right knee disability that 
is related to service.

2.  For the period prior to January 16, 2001, residuals of 
left tibial stress fracture are manifested by malunion of the 
tibia with no more than slight knee disability.

3.  For the period from May 1, 2001, residuals of left tibial 
stress fracture are manifested by malunion of the tibia with 
no more than moderate knee disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service, and arthritis of the right knee may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  For the period prior to January 16, 2001, the criteria 
for an evaluation in excess of 10 percent for residuals of 
left tibial stress fracture have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a 
Diagnostic Code 5262 (2008).

3.  For the period from May 1, 2001, the criteria for an 
evaluation in excess of 20 percent for residuals of left 
tibial stress fracture have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a Diagnostic 
Code 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

Letters dated in April and May 2004 advised the veteran of 
the evidence necessary to support his claims.  He was asked 
to identify evidence showing that the claimed disabilities 
had existed since service, and listed the various types of 
evidence that might be used to substantiate his claims.  The 
evidence of record was listed and the veteran was told how VA 
would assist him in obtaining additional relevant evidence.

An August 2004 letter discussed the status of the veteran's 
claim and informed him that examinations had been requested.

In March 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board notes that this is a case in which the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The examinations are as adequate as possible 
under the circumstances, with each examiner noting limitation 
of evaluation due to the veteran's body habitus.  The 
evaluations considered the veteran's history and included 
clinical and X-ray findings.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

	Service Connection

As an initial matter, the Board notes that the veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully considered the evidence pertaining to this 
claim, the Board finds that service connection is not 
warranted for a right  knee disability.  The Board 
acknowledges that an undated physical profile record 
indicates torn ligaments in the right knee, and that surgery 
was scheduled for August 1977.  However, subsequent records 
indicate that the veteran underwent surgery on his left leg, 
and not his right knee.  On discharge physical examination in 
May 1979, the veteran denied trick or locked knee, and 
endorsed lameness of his left leg.  Clinically, his lower 
extremities were normal.  

On VA examination in September 2004, the veteran denied any 
current complaints referable to his right knee.  He stated 
that his right leg was his "good" leg.  On physical 
examination, the examiner noted that the veteran was 72 
inches tall and weighed 560 pounds.  He stated that there 
were no focal findings in the right knee, and that although 
flexion was limited to 110 degrees, such was due to the 
veteran's body habitus.  X-rays revealed some degenerative 
changes medially.  He concluded that the veteran had no 
current right knee condition to assess.

The grant of service connection requires competent evidence 
to establish a current disability.  The Board notes that the 
veteran has not identified or produced any evidence, medical 
or otherwise, that would tend to show current right knee 
disability that is due to service.  In fact, he denied such 
at the September 2004 examination.  Recent evidence disclosed 
degenerative changes.  However, other than an in-service 
typographical error, there is no proof of right knee disease 
or injury during service and no lay or medical evidence of 
arthritis (degenerative changes) within one year of 
separation.  Furthermore, the veteran had advanced no 
significant argument as to why his right lower extremity 
should be service connected.  In summary, the Board is left 
to conclude that the decades remote finding of right knee 
degenerative changes is unrelated to service.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

	Evaluation of Stress Fracture Residuals

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether further staged ratings are 
warranted.  However, the Board finds that the currently 
assigned evaluations are appropriate in this case.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran underwent excision of a nerve sheath myxoma on 
the left tibia in August 1977.  In November 1977, he was 
hospitalized for left leg pain.  An excisional biopsy was 
performed on a bony mass at the left anterior tibia.  The 
provider concluded that it was probably a healing stress 
fracture.  On discharge examination in May 1979 the veteran 
complained of left leg pain.  The examiner noted stress 
fracture of the tibia and excision of a nerve sheath myxoma.  
He found the veteran's lower extremities to be clinically 
normal.

As noted previously, the veteran submitted a claim in 1979, 
within one year of his discharge from service.  However, the 
record reflects that the original claim was not developed or 
adjudicated.  There is no evidence pertaining to the 
veteran's service-connected left leg disability until 2001, 
when he complained of left leg pain to his private provider.

A private treatment report dated in January 2001 indicates 
the veteran's report of having developed acute left leg pain 
and inability to weight bear four days previously.  Physical 
examination revealed an inability to weight bear on the left 
lower extremity.  The veteran had tenderness to palpation of 
the calf and bilateral lower extremity edema.  A bone scan in 
February 2001 was highly suggestive of a stress fracture.  
The veteran returned to work in May 2001.

A VA treatment record dated in September 2003 indicates the 
veteran's complaint of pain behind his left knee.  In 
December 2003, physical examination revealed a weight of 530 
pounds.  The veteran presented in a wheelchair.  Left knee 
range of motion was from zero to 100 degrees.  There was no 
laxity or effusion.  There was no pain with passive motion.  
X-rays revealed a well preserved joint space with no lesions 
or fracture.  The assessment was left knee pain.  

A March 2004 VA pain consultation report notes the veteran's 
complaint of left knee pain for 10 years.  He acknowledged 
that his weight was greatly at fault for the pain.  

On VA examination in September 2004, the examiner noted a 
1977 diagnosis of left tibial stress fracture.  The veteran 
described follow-up in the 1990s and again in 2001, for pain 
around his knee.  He reported diffuse pain in his left leg.  
He described no additional effects of his condition on his 
usual occupation or daily activities, and no additional 
limitations following repetitive use or during flare-ups.  
Physical examination revealed that the veteran was 72 inches 
tall and weighed 560 pounds.  He presented in a wheelchair, 
and no attempt was made to stand him.  A non-tender two 
centimeter incision was noted over the anterior aspect of the 
mid distal third of the tibia.  Range of motion in the ankle 
was well preserved.  There was tenderness along the left 
medial joint line and the posterior aspect of the knee.  
Extension was within five degrees of full, and flexion was 
limited to 75 degrees.  There was no obvious instability and 
the examiner stated that he could not detect effusion due to 
the limitations imposed by the veteran's morbid obesity.  X-
ray examination of the left tibial shaft revealed some 
degenerative changes medially.  The impression was tibial 
stress fractures with persistent stress reactions and medial 
joint line discomfort consistent with degenerative joint 
disease.  The examiner concluded that the veteran's tibial 
stress fracture remained minimally symptomatic.  He noted 
that the veteran's left knee arthritis was symptomatic, but 
that it was related to his morbid obesity rather than the 
stress fractures.

An additional VA examination was carried out in July 2006.  
The veteran complained of bilateral knee and lower leg pain, 
indicating that the left leg was more painful.  The examiner 
noted that the veteran used a wheelchair outside of his home, 
so that it was difficult to ascertain the presence of 
problems with daily activity.  He noted that the veteran had 
a walker but that he was limited due to his morbid obesity 
and how far he could walk.  He indicated that the veteran's 
lower leg was so morbidly obese that any significant physical 
examination was prohibitive.  X-ray indicated areas of 
sclerosis consistent with an old stress fracture.  The 
examiner concluded that the veteran had a healed tibia and 
that it should not be causing him any discomfort.  He stated 
that it would be impossible to ascertain the veteran's 
symptomatology considering his tremendous weight.

The veteran's left leg disability is evaluated as 10 percent 
disabling prior to January 16, 2001, and as 20 percent 
disabling from May 1, 2001, under the criteria of 38 C.F.R. § 
4.71a, Diagnostic Code 5299-5262 (2008).  The veteran's 
specific disability is not listed on the Rating Schedule, and 
the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20 
(2008).  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.71a, DC 5262, impairment of 
the tibia and fibula.

A 10 percent evaluation is warranted where there is malunion 
of the tibia and fibula with slight knee or ankle disability.  
A 20 percent evaluation is assessed where there is malunion 
of the tibia and fibula with moderate knee or ankle 
disability.  A higher evaluation of 30 percent is warranted 
where there is malunion of the tibia and fibula with marked 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

For the period prior to January 16, 2001, the Board has 
determined that an evaluation in excess of 10 percent is not 
for application.   As noted, a 20 percent evaluation requires 
malunion of the tibia and fibula with moderate knee 
disability.  
The evidence does not reflect such findings.  The Board 
observes that the record contains no evidence regarding 
treatment of this disability in the years following service, 
until early 2001, when the veteran complained of left leg 
pain and a stress fracture was diagnosed.  In the absence of 
evidence demonstrating symptomatology which meets the 
requirements for a 20 percent evaluation, the Board concludes 
that an evaluation in excess of 10 percent is not warranted 
for this period.

As for the period from May 1, 2001, the Board has concluded 
that the currently assigned 20 percent evaluation is 
appropriate.  A higher evaluation requires evidence of 
malunion of the tibia and fibula with marked knee or ankle 
disability.  While the veteran also suffers from arthritis in 
his left knee, the September 2004 VA examiner specifically 
stated that the arthritis was related not to the stress 
fracture but to the veteran's morbid obesity.  Moreover, the 
July 2006 examiner concluded that the veteran's tibia was 
healed and that it should not be causing him any discomfort.  
He further stated that it was impossible to ascertain the 
veteran's symptomatology considering his tremendous weight.  
In summary, the evidence for this period demonstrates that 
the veteran's left leg disability is no more than moderate.  
The Board notes that if this disability was rated on the 
basis of limitation of motion or instability, higher 
evaluations would not be assigned.  There is no lay or 
medical evidence of instability or subluxation of the left 
knee.  Accordingly, a separate evaluation under diagnostic 
code 5257 could not be assigned.  If rated under § 4.59, 
there is little more than painful motion, minimally limited.  
The veteran's functional limitation of extension to five 
degrees and flexion to 75 degrees would each be 
noncompensably disabling under diagnostic codes 5260a and 
5261.  Nothing in the lay or medical evidence suggest that 
the left knee disability would approximate a compensable 
degree of functional limitation of motion.  See DeLuca. The 
Board also notes that there is no evidence of any ankle 
disability.  

The Board also notes that there is a scar associated with 
this disability.  However, the evidence does not indicate 
that such scar results in any impairment that would warrant a 
separate compensable evaluation under the criteria for 
evaluating scars.

The Board accepts that the veteran has functional impairment 
and pain.  See DeLuca.  However, neither the lay nor medical 
evidence reflects the functional equivalent of the criteria 
required for higher evaluations.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that higher 
evaluations are not for application.  




ORDER

Entitlement to service connection for a right knee disability 
is denied.

For the period prior to January 16, 2001, an evaluation in 
excess of 10 percent for residuals of left tibial stress 
fracture with scar from excision of a bony mass is denied.

For the period from May 1, 2001, an evaluation in excess of 
20 percent residuals of left tibial stress fracture with scar 
from excision of a bony mass is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


